              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEDDO COAL CO.,                                :      Civil. No. 3:16-CV-621
                                               :
      Plaintiff                                :      (Judge Mariani)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
RIO TINTO PROCUREMENT                          :
(SINGAPORE) PTD LTD., et al.,                  :
                                               :
      Defendants                               :

                            MEMORANDUM ORDER

      This litigation arises from the defendant’s alleged breach of their obligations

to purchase coal from the plaintiff pursuant to a long-term supply agreement.1 (Doc.

73.) According to the plaintiff, Jeddo Coal Company, the parties’ agreement

obligated the defendant, Rio Tinto, to purchase coal from Jeddo in annual quantities

and at defined prices. The original complaint alleges that Rio Tinto anticipatorily

breached its purchase obligations for the year 2016.

      The parties are currently engaged in a discovery dispute relating to the

plaintiff’s efforts to acquire complete copies of Rio Tinto’s coal supply contracts




1
  There are several defendants in this case, all of which are related Rio Tinto
entities, and for simplicity they shall be referred to singularly as “Rio Tinto” in this
memorandum.
with a Pennsylvania and Russian business from 2016 to the present. This dispute is

outlined in the correspondence counsel have filed with the court. (Docs. 89 and 90.)

Essentially Jeddo proffers that the terms of these agreements are relevant in that they

may help determine the commercial reasonableness of the liquidated damages

provision in its contract with Rio Tinto, and these agreements may further help set

the market price of the coal for loss calculation purposes. Rio Tinto disputes the

relevance of this evidence on the facts of this particular case, and further notes that

the third parties in these other contracts may themselves have objections to the

release of the agreements.

      In order to resolve this dispute, IT IS ORDERED as follows:

             1.     On or before February 25, 2019, Rio Tinto shall carefully and

      comprehensively review the requested agreements in light of the plaintiff’s

      proffer of relevance, determine whether the agreements may be released in

      whole or in part and ascertain whether its concerns may be mitigated by a

      confidentiality agreement between the parties which appropriately limits the

      dissemination of information in these agreements.

             2.     If following this review Rio Tinto objects to the release of any

      portion of the agreements, it shall file a motion for protective order, a brief,

      and submit the agreements in redacted and unredacted forms to the court for

      its in camera review by February 25, 2019.

                                          2
            3.     Rio Tinto shall forthwith notify any other parties to these

      agreements of this order so that they may intervene if they choose on or before

      February 25, 2019.

            4.     On or before March 11, 2019 Jeddo shall respond to any motion

      for protective order that may be filed by Rio Tinto.

            5.     If the parties resolve this dispute without further assistance from

      the court, they shall notify the court.

So Ordered this 8th day of February 2019.



                                 s/Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge




                                           3
